UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2226


ALICE L. ROSEBORO,

                Plaintiff - Appellant,

          v.

COMPORIUM COMMUNICATIONS, Rock Hill Telephone Co; MARY
GRAVELEY; TIFFANY THOMPSON; LOUIS RIDINGER; FRANK MARSHALL;
GLEN MCFADDEN; JEFF BUSHARDT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.       Margaret B. Seymour, Chief
District Judge. (0:10-cv-03267-MBS-PJG)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alice L. Roseboro, Appellant Pro Se.       Beverly A. Carroll,
HAMILTON MARTENS BALLOU & SIPE, LLC, Rock Hill, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alice L. Roseboro seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

her motion for default judgment and sanctions in her ongoing

employment      discrimination       action.              This    court   may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory          and       collateral       orders,     28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                           The order Roseboro

seeks    to   appeal    is    neither    a        final   order    nor    an    appealable

interlocutory or collateral order.                    Accordingly, we dismiss the

appeal    for    lack        of   jurisdiction.              Roseboro’s        motion   to

amend/correct letter is denied.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                 DISMISSED




                                              2